Per Curiam.

Notwithstanding the erroneous quotation of a lower rate, plaintiff was required to pay the minimum rate fixed by the tariffs duly filed with the Interstate Commerce Commission (Louisville & Nashville R. R. Co. v. Maxwell, 237 U. S. 94; Pennsylvania R. R. Co. v. Titus, 216 N. Y. 17, 22, 23; Willson v. American Ry. Express Co., 204 App. Div. 59, affd. 239 N. Y. 562).
The judgment should be unanimously reversed on the law and facts, without costs, and complaint dismissed, with appropriate costs in the court below. Appeal from order should be dismissed as academic.
Pette, Hart and Brown, JJ., concur..
Judgment reversed, etc.